United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
            _____________

            No. 97-3480WM
            _____________

G. Hugh Wamble,                           *
                                          *
            Plaintiff-Appellee,           *
                                          *
Verline Cobbins; Alma V. Burt; Helen      *
M. Hardiman; Odessa Hill; Mae Bell        *
Washington; Dorothy H. McDonald;          *
Bernether Macklin; Frank Calcote;         *
Russel M. Bradly; Walter A. Reed;         *
Robert G. Parsons, Jr.; Roy A. Dickie;    *
William C. Heck, Jr.; Clarence E.         *
Shockley; Clinton Smith; Mack E.          *   Appeals from the United States
McCorkle; John A. Souris; Clyde           *   District Court for the Western
Morton; Lee Shearer; Paule H. Linhardt;   *   District of Missouri.
August Trost; Roy E. Willey; Forrest F.   *
McBaine; Carl C. Desmond; Lyle            *       [PUBLISHED]
Kenneth Vale; W. Carter Durbin; Jack      *
C. Collister; Eldon J. Cusic; Jack        *
Furlong; Dennis Hammontree; Thomas        *
C. Hurt; Jim S. Noel; Duane C. Purdy;     *
Larry McCrory; Joseph E. Sheets, Jr.;     *
Joseph E. Stewart; Marcus W. Doughty,     *
                                          *
            Intervenor Plaintiffs-        *
            Appellees,                    *
                                          *
      v.                                  *
                                          *
Ernest Boyer; Harmon R. Goldberg;         *
John H. Rodriguez; Joseph J. Vopelak;     *
Blue Hills Homes Corporation; John P.     *
Cole; Richard W. Riley, Secretary of   *
U.S. Department of Education; United   *
States Department of Justice,          *
                                       *
             Defendants-Appellants,    *
                                       *
Pauline Ferguson; Dempster Ferguson; *
Eddie Jimmons; Bernice Jimmons; Neal *
Plantz; Rose Plantz; Delores Snipes;   *
Robert Torry; Rebecca Torry; Leon      *
Vanderfeltz; Rita Vanderfeltz; Raphael *
Zapien; Hope Zapien,                   *
                                       *
             Intervenor Defendants-    *
             Appellants.               *

            _____________

            No. 97-3671WM
            _____________

G. Hugh Wamble,                         *
                                        *
            Plaintiff-Appellee,         *
                                        *
Verline Cobbins; Alma V. Burt; Helen *
M. Hardiman; Odessa Hill; Mae Bell      *
Washington; Dorothy H. McDonald;        *
Bernether Macklin; Frank Calcote;       *
Russel M. Bradly; Walter A. Reed;       *
Robert G. Parsons, Jr.; Roy A. Dickie; *
William C. Heck, Jr.; Clarence E.       *
Shockley; Clinton Smith; Mack E.        *
McCorkle; John A. Souris; Clyde         *
Morton; Lee Shearer; Paule H. Linhardt; *
August Trost; Roy E. Willey; Forrest F. *
McBaine; Carl C. Desmond; Lyle          *

                                       -2-
Kenneth Vale; W. Carter Durbin; Jack  *
C. Collister; Eldon J. Cusic; Jack    *
Furlong; Dennis Hammontree; Thomas    *
C. Hurt; Jim S. Noel; Duane C. Purdy; *
Larry McCrory; Joseph E. Sheets, Jr.; *
Joseph E. Stewart; Marcus W. Doughty, *
                                      *
            Intervenor Plaintiffs-    *
            Appellees,                *
                                      *
       v.                             *
                                      *
Ernest Boyer; Harmon R. Goldberg;     *
John H. Rodriguez; Joseph J. Vopelak; *
Blue Hills Homes Corporation; John P. *
Cole; Richard W. Riley, Secretary of  *
U.S. Department of Education; United *
States Department of Justice,         *
                                      *
            Defendants,               *
                                      *
Pauline Ferguson,                     *
                                      *
            Intervenor Defendant-     *
            Appellant,                *
                                      *
Dempster Ferguson; Eddie Jimmons;     *
Bernice Jimmons; Neal Plantz; Rose    *
Plantz,                               *
                                      *
            Intervenor Defendants,    *
                                      *
Delores Snipes,                       *
                                      *
            Intervenor Defendant-     *
            Appellant,                *
                                      *

                                        -3-
Robert Torry; Rebecca Torry,           *
                                       *
           Intervenor Defendants,      *
                                       *
Leon Vanderfeltz; Rita Vanderfeltz;    *
Raphael Zapien; Hope Zapien,           *
                                       *
           Intervenor Defendants-      *
           Appellants.                 *
                                 _____________

                            Submitted: March 11, 1998
                                Filed: March 18, 1998
                                 _____________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            _____________

PER CURIAM.

       The court has considered the briefs of the parties and heard oral argument. Our
decision is guided by the Supreme Court's recent decision in Agostini v. Felton, 117 S.
Ct. 1997 (1997). In light of Agostini, we conclude the injunction implemented by the
district court in August 1985 enjoining the Secretary of Education from providing
instructional services in private religious schools must be dissolved. We thus reverse
the district court and remand this case with instructions to vacate the injunction.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-